Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 1 of 6
Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 2 of 6
Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 3 of 6
Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 4 of 6
         Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 5 of 6




                                            March 3, 2021
3 p.m.
       Case 1:20-cv-05305-JMF Document 19 Filed 10/15/20 Page 6 of 6




   October 15, 2020




The Court having approved the parties' proposed Case Management Plan, the initial pretrial conference scheduled
for October 21, 2020, is CANCELED and the request to appear by telephone is denied as moot. If any party believes
that there is a need for a conference, it shall confer with the other side and file a letter motion to that effect. As noted
above, the next pretrial conference is scheduled for March 3, 2021, at 3 p.m.

The Clerk of Court is directed to terminate ECF No. 18.
